The arguments and amendments submitted 06/23/2022 have been considered.  In light of amendments made, the prior USC § 112(b) rejections are hereby withdrawn.  The merits of the claims are addressed below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 2 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The recitation in claim 2 of the apparatus “further comprising an air knife configured to remove the composition from the substrate” is not consistent with scope of the parent claim, because the air knife is an additional component for controlling a thickness of the composition on the substrate.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
 “means for conveying the actinic radiation-transparent substrate and/or the irradiation source with respect to each other” in claims 1-6 and 10-13 reads on “means including a roller, a motor, a servo motor, a stepper motor, or combinations of motors thereof” per para. 0077
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US PGPub 2008/0156421) in view of Jeans.
Regarding claim 13, Lee teaches an apparatus (Figs. 10 and 19 and sections cited below) comprising: 
a roller (either of rollers labeled B) configured to support an actinic radiation-transparent substrate having a major surface (belt is a substrate with a major surface which is implicitly transparent to allow transmission of curing UV radiation per Fig. 19; see also Fig. 11 showing a similar transparent substrate); 
an irradiation source configured to direct actinic radiation through the actinic radiation-transparent substrate (as shown in Figs. 10 and 19; see also para. 0056 and claim 8) at more than one predetermined location (note arrows indicating multiple predetermined locations receiving the radiation as shown in Fig. 19; see also reference to source spread area in para. 0093); 
a means, consisting of a container configured to dispense the composition (epoxy tank in Fig. 19 and para. 0084), for depositing a pool of a composition onto the major surface of the actinic radiation-transparent substrate (as shown in Fig. 10 the deposition means can be configured to deposit the adhesive composition onto the substrate before the substrate approaches roll A) without additional components for controlling a thickness of the composition at irradiated locations on the actinic radiation-transparent substrate (Figs. 10 and 19 indicate there are no additional deposition means components needed for controlling a thickness of the composition on the actinic radiation-transparent substrate before it approaches roll A);
at least one roller defining a containment area to hold the pool of the composition (rolls B , roll A, and roll L define a containment area for the pool of epoxy per para. 0084);
a means, including a roller (roller L), for conveying the actinic radiation-transparent substrate and/or the irradiation source with respect to each other (as shown by arrows indicating roller motions in Fig. 19),
wherein at least one predetermined location is located in the containment area (as shown in Fig. 19). 
Lee does not explicitly teach that the radiation is directed at more than one predetermined dosage.
However, Jeans teaches a similar apparatus for embossing a web with an irradiation source configured to direct actinic radiation through an actinic radiation-transparent substrate at more than one predetermined dosage (light source 99 with dosages described as intensities in para. 0027), depending upon the desired application.
In view of the teachings of Jeans, it would have been obvious to one of ordinary skill in the art at the time of filing to configure Lee’s irradiation source to direct actinic radiation through an actinic radiation-transparent substrate at more than one predetermined dosage to predictably vary the curing rate or to utilize Lee’s apparatus for various applications with different compositions. 
Allowable Subject Matter
Claims 1, 3-6, and 10-12 are allowed.
Regarding claim 1, Applicants arguments in the last paragraph on pg. 6 of the Remarks filed 06/23/2022 are persuasive and therefore the rejection of claim 1 from the previous Office action is hereby withdrawn.
Response to Arguments
Applicant's arguments filed 06/23/2022 have been fully considered and are addressed below. 
Regarding claim 13, Applicant presents an argument contending that Lee’s patterning roll A is part of the means for depositing that is an additional component for controlling the thickness of the composition on the substrate.
	However, this argument is not persuasive because roll A is not part of the means for depositing, but instead is a roller defining a containment area to hold the pool of composition after it has been deposited onto the substrate, as explained in the rejection above and shown explicitly in Fig. 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318.  The examiner can normally be reached on Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JRS/
Examiner
Art Unit 1745


/JIMMY R SMITH JR./Examiner, Art Unit 1745